United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1782
Issued: December 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 25, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 21, 2006 merit decision denying her recurrence of disability
claim and the Office’s May 8, 2007 nonmerit decision denying her request for further review of
the merits of her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained a recurrence of disability on or after December 25, 2005 due to her February 12 or
August 23, 1994 employment injury; and (2) whether the Office properly denied appellant’s
request for further review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
The Office accepted that on February 12, 1994 appellant, then 53-year-old nurse,
sustained a dislocation and acute tear of her left knee due to a fall at work. The Office also
accepted that on August 23, 1994 she sustained a posterior cruciate ligament tear of her left knee
due to another fall at work.1 On October 16, 1995 appellant underwent posterolateral and
cruciate ligament reconstructive surgery on her left knee.2 On April 14, 1997 she underwent
additional left knee surgery, including trimming the medial meniscus, chondroplasty of the
medial femoral condyle and removal of hardware from the October 16, 1995 surgery. Both these
procedures were authorized by the Office. In May 1997 appellant returned to limited-duty work
for the employing establishment.
Appellant’s compensation case was inactive after 1997 and the Office retired the case
record to the Federal Record Center. In January 2006 appellant filed a claim alleging that she
sustained a recurrence of disability on December 25, 2005 due to her February 12 and August 23,
1994 employment injuries.3 She indicated that she experienced increased symptoms in her left
knee and leg. On March 3, 2006 the Office requested that appellant submit additional factual and
medical evidence in support of her claim.
On March 8, 2006 Dr. Jeffrey M. Colbert, an attending Board-certified orthopedic surgeon,
stated that appellant reported that she had right knee pain and instability after she tripped and
twisted her knee about 10 days prior.4 Dr. Colbert diagnosed internal derangement of the right
knee and “rule out torn medial meniscus versus chondromalacia patella.” The findings of March 8,
2006 magnetic resonance imaging (MRI) scan testing of appellant’s right knee showed a
degenerative-type tear of the medial meniscus and fraying of the lateral meniscus. There was
minimal thinning of patellar articular cartilage and a small suprapatellar effusion. The findings
of March 14, 2006 MRI scan testing of her left knee showed an intact posterior cruciate ligament
graft with surgical tunnels in the tibia and femoral condyle, medial and lateral meniscus tears and
small suprapatellar effusion.5
On March 22, 2006 Dr. Colbert performed right knee surgery, including multiple
chondroplasties of the patella and medial femoral condyle and removal of multiple loose bodies
with synovectomy. There is no indication in the record that the surgery was authorized by the
Office.

1

The files for these two injuries have been combined into the current case file.

2

As part of the surgery, holes were drilled and pins were inserted in appellant’s tibia and femoral condyle. Graft
material was harvested from both of appellant’s knees.
3

The record reveals that appellant returned to full-duty work for the employing establishment prior to filing her
recurrence of disability claim. It does not appear that appellant stopped work on December 25, 2005.
4

Appellant denied prior injury to her right knee.

5

On March 16, 2006 Dr. Colbert indicated that MRI scan testing of appellant’s left knee showed medial and
lateral meniscus tears.

2

In a May 10, 2006 decision, the Office denied appellant’s claim on the grounds that she did
not submit sufficient medical evidence to establish that she sustained a recurrence of disability on
or after December 25, 2005 due to her February 12 or August 23, 1994 employment injury. The
Office indicated that the reports of Dr. Colbert did not contain an opinion showing that appellant’s
current problems were related to her February 12 or August 23, 1994 employment injury.
Appellant requested a review of the written record by an Office hearing representative. In a
September 21, 2006 decision, the Office hearing representative affirmed the Office’s May 10,
2006 decision.
In a letter dated March 29, 2007, appellant requested reconsideration of her claim. She
submitted a September 25, 2006 report in which Dr. Mandelbaum, an attending Board-certified
orthopedic surgeon, indicated that she reported that she had sustained a left knee injury in 1994 and
underwent left knee surgery on October 16, 1995. He stated that appellant reported doing well
until about a year prior when she developed right knee symptoms and about nine months prior
when she developed left knee symptoms. Dr. Mandelbaum diagnosed degenerative changes in the
left knee with medial and lateral meniscus tears and recommended diagnostic testing for the right
knee.
In a May 8, 2007 decision, the Office denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An individual who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable and
probative evidence that the disability for which compensation is claimed is causally related to the
accepted injury.6 This burden includes the necessity of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical rationale.7 Where no such rationale is present, medical evidence
is of diminished probative value.8
ANALYSIS -- ISSUE 1
The Office accepted that on February 12, 1994 appellant sustained a dislocation and acute
tear of her left knee and that on August 23, 1994 she sustained a posterior cruciate ligament tear
of her left knee. On October 16, 1995 appellant underwent posterolateral and cruciate ligament
reconstructive surgery on her left knee. On April 14, 1997 she underwent additional left knee
surgery, including trimming the medial meniscus, chondroplasty of the medial femoral condyle,
and removal of hardware from the October 16, 1995 surgery. Both these procedures were
authorized by the Office. In May 1997 appellant returned to limited-duty work for the
6

Charles H. Tomaszewski, 39 ECAB 461, 467 (1988); Dominic M. DeScala, 37 ECAB 369, 372 (1986).

7

Mary S. Brock, 40 ECAB 461, 471-72 (1989); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

8

Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

3

employing establishment and her compensation case was inactive after 1997. In January 2006
she filed a claim alleging that she sustained a recurrence of disability on December 25, 2005 due
to her February 12 and August 23, 1994 employment injuries. Appellant had returned to full-duty
work for the employing establishment prior to filing her recurrence of disability claim.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained a recurrence of disability on or after December 25, 2005 due to her February 12 or
August 23, 1994 employment injury. She submitted several March 2006 reports of Dr. Colbert,
an attending Board-certified orthopedic surgeon, describing problems that primarily concerned
her right knee. None of these reports contains an opinion that appellant’s medical condition on
or after December 25, 2005 was related to her February 12 or August 23, 1994 employment
injury. On March 22, 2006 Dr. Colbert performed right knee surgery, but there is no indication
that this surgery was necessitated by employment-related conditions.9 Appellant’s February 12
and August 23, 1994 employment injuries involved her left knee. The findings of March 14,
2006 MRI scan testing of appellant’s left knee showed an intact posterior cruciate ligament graft
with surgical tunnels in the tibia and femoral condyle, medial and lateral meniscus tears and
small suprapatellar effusion. These findings do not show that appellant had a disabling condition
related to her February 12 or August 23, 1994 employment injury.10
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.11 Appellant failed to submit rationalized medical evidence
establishing that her claimed recurrence of disability was causally related to the accepted
employment injuries and, therefore, the Office properly denied her claim for compensation.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,12 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.13 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file her application for review within one year of the
9

In fact, the surgery might have been necessitated by a nonwork-related fall in late February 2006.

10

The surgical tunnels in the tibia and femoral condyle constitute the sites where surgical hardware from
appellant’s October 1995 surgery was removed. There is no indication that appellant’s authorized surgeries
themselves caused any continuing problems.
11

See Walter D. Morehead, 31 ECAB 188, 194-95 (1986).

12

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
13

20 C.F.R. § 10.606(b)(2).

4

date of that decision.14 When a claimant fails to meet one of the above standards, the Office will
deny the application for reconsideration without reopening the case for review on the merits.15
The Board has held that the submission of evidence or argument which repeats or duplicates
evidence or argument already in the case record16 and the submission of evidence or argument
which does not address the particular issue involved does not constitute a basis for reopening a
case.17
ANALYSIS -- ISSUE 2
In support of her March 2007 reconsideration request, appellant submitted a September 25,
2006 report of Dr. Mandelbaum, an attending Board-certified orthopedic surgeon, who indicated
that appellant described her 1994 left knee injury and her October 1995 left knee surgery and
reported doing well until about a year prior when she developed right knee symptoms and about
nine months prior when she developed left knee symptoms. Although Dr. Mandelbaum diagnosed
degenerative changes in the left knee with medial and lateral meniscus tears, his report is not
relevant to the main issue of the present case, i.e., appellant’s recurrence of disability claim,
because he provided no opinion that her knee problems were related to her February 12 or
August 23, 1994 employment injury. As noted above, the submission of evidence which does not
address the particular issue involved does not constitute a basis for reopening a case.18
Appellant has not established that the Office improperly denied her request for further
review of the merits of its September 21, 2006 decision under section 8128(a) of the Act,
because the evidence and argument she submitted did not to show that the Office erroneously
applied or interpreted a specific point of law, advance a relevant legal argument not previously
considered by the Office, or constitute relevant and pertinent new evidence not previously
considered by the Office.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of disability on or after December 25, 2005 due to her February 12 or
August 23, 1994 employment injury. The Board further finds that the Office properly denied
appellant’s request for further review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

14

20 C.F.R. § 10.607(a).

15

20 C.F.R. § 10.608(b).

16

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

17

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

18

See supra note 17 and accompanying text.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
May 8, 2007 and September 21, 2006 decisions are affirmed.
Issued: December 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

